I think that the ordinance providing for an advisory initiative at any election on not more than three questions of public policy, if they are closely allied to the exercise of the corporate powers and the performance of the corporate duties of the city of Buffalo, was in force when the new charter took effect and was, therefore, continued in force within the meaning of subdivision 11 of section 13 thereof. It creates no offense, imposes no liability. It deals with a matter of local policy. The legislative policy favors full power to cities in their local affairs. (L. 1913, *Page 222 
ch. 247.) The compulsory referendum provided for by the new charter is different in its object and effect. Under its provisions the electors by their vote at the ballot box directly exercise legislative power. Under this ordinance they give advice or indicate public sentiment.
The city is authorized by the charter (§ 363) to "purchase, construct, maintain and regulate works to provide the city and its inhabitants with light." The question of such municipal ownership and operation was a proper one to submit. Question No. 3 is, however, argumentative in form. When it asks: "Shall the city of Buffalo own and operate an electric plant * * * in orderto produce revenue and thus lower the city taxes," it assumes that the city taxes would be lowered and thus it begs the very question which it purports to submit by assuming in the premises the conclusion which it is desired to prove. This was the fourth of Aristotle's fallacies and a well-known lure in disputation. (21 Ency. Brit. [11th ed.] 307.) The question should be plainly stated without this qualification.
I, therefore, vote for affirmance.
HISCOCK, COLLIN, CUDDEBACK and HOGAN, JJ., concur with WILLARD BARTLETT, Ch. J., and CARDOZO, J., concurs in result; POUND, J., concurs in result, in memorandum.
Order affirmed.